DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed March 6, 2022.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chen (US 2018/0240852 A1)		Choi et al. (US 2020/0083314 A1)
Briggs et al. (US 9,824,982 B1)		Kim et al. (US 20170346041 A1)
Ma et al. (US 2019/0131569 A1)		Ni et al. (US 2021/0408179 A1)
Park (US 2017/0117502 A1)		Park et al. (US 2020/0013834 A1)	Wang (US 2021/0335931 A1)		Wang (US 2021/0343984 A1)		Wang et al. (US 2021/0336205 A1)	Xiao et al. (US 2021/0408471 A1)		Yamaha et al. (5,763,936)			Zhang et al. (US 2020/0395573 A1)	Zhou (US 2021/0327982 A1)		Zhou et al. (US 2020/0273930 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
March 17, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822